DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-17 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 12/21/2020 are acknowledged.  Claims under consideration in the instant office action are claims 1-17.
 Applicants' arguments, filed 12/21/2020, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 4, 6-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haddad (Antidepressent Discontinuation Syndromes, 2001, Drug Safety, 24(3), pp. 183-197) in view of Kane (US 10,052,339).
Rejection
Regarding the amendment to claims 1 and 9, filed 12/21/2020, Haddad teaches antidepressant discontinuation syndrome, wherein antidepressant discontinuation symptoms occur with selective serotonin reuptake inhibitors (SSRI) and monoamine oxidase inhibitors (MAOI) (see abstract; pg. 184, left column, first paragraph).  Haddad teaches that patients with a history of discontinuation reaction can be prescribed different antidepressants that lack such symptoms (pg. 193, left column, second paragraph).  Regarding the amendment to claim 14, it would follow that one of ordinary skill in the art would address such symptoms in a patient diagnosed with antidepressant discontinuation syndrome.  Haddad teaches that discontinuation can involve tapering dosage of an antidepressant treatment, for example, over a 4 week period (pg. 191, right column, first paragraph).  Haddad teaches that switching can occur during tapering or discontinuation of initial treatment (pg. 192, right column).
Haddad does not teach a method of treatment comprising administering a cannabis based medicament simultaneously during the reduction of an initial antidepressant medicament.  Haddad does not teach a therapeutically effective amount of a cannabis based medicinal extract (CBME) comprising tetrahydrocannabinol (THC) and cannabidiol (CBD), wherein the ratio of THC to CBD, by weight, is between 1:20 and 20: 1.
Kane is drawn towards cannabinoid-based combination therapy for the treatment of diseases and disorders related to imbalance of essential fatty acids, including depression (col. 1, lines 19-34).  Kane teaches such combinations comprising tetrahydrocannabinol and cannabidiol (col. 15, lines 26-47) that can be formulated in an amount of 0.1 to 95% of the composition, and as a consequence it would 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide treatment comprising administering a cannabis based medicament simultaneously during the reduction of an initial antidepressant medicament, as suggested by Kane, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Haddad teaches that discontinuation can involve tapering dosage of an antidepressant treatment, for example, over a 4 week period (pg. 191, right column, first paragraph), and Kane teaches cannabinoid-based combination therapy for the treatment of diseases and disorders related to imbalance of essential fatty acids, including depression (col. 1, lines 19-34), which can thus be switch to with a reasonable expectation of success absent evidence of criticality of the particular steps.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat symptoms associated with antidepressant discontinuation comprising administering a therapeutically effective amount of a CBME comprising THC and CBD, wherein the ratio of THC to CBD, by weight, is between 1:20 and 20: 1, as suggested by Kane, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since a combination comprising THC and CBD provides a safe, alternative antidepressant combination to address the discontinuation symptoms of SSRI’s and MAOI’s as taught by Haddad and Kane, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitation of the ratio of THC to CBD, by weight, is between 1:20 and 20: 1, or THC and CBD at more than 90% of the total cannabinoid content, Kane teaches such combinations In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the concentrations of THC and CBD in order to increase the efficacy of the composition.
Regarding the limitation wherein said first CMBE formulation acting to ameliorate patient side effects of THC contained in said second CMBE formulation, the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I)
Response to Arguments
Applicant argues that Haddad does not teach or suggest treating the symptoms of antidepressant discontinuation using a different antidepressant. Haddad merely suggests that discontinuation symptoms can be avoided by careful antidepressant selection.  The Examiner respectfully disagrees since Haddad teaches antidepressant discontinuation syndrome, wherein 
Applicant also argues that while Kane may teach cannabinoid-based combination therapy for treatment of depression, it fails to teach or suggest the use of cannabinoid extracts to treat the medically distinct diagnosis of antidepressant discontinuation syndrome and its unique cluster of symptoms that are distinct and different from underlying depression particularly during a reduction or tapering of the underlying antidepressant.  The Examiner respectfully disagrees since Haddad teaches that some symptoms are identical such as low mood, anxiety, insomnia, and fatigue (pg. 193, right column, first paragraph), and Kane is drawn towards cannabinoid-based combination therapy for the treatment of diseases and disorders related to imbalance of essential fatty acids, including depression (col. 1, lines 19-34).  Kane teaches such combinations comprising tetrahydrocannabinol and cannabidiol (col. 15, lines 26-47).  Additionally, the method of treatment rendered obvious by Haddad and Kane read on the active steps of the claimed invention, and When the composition recitations are met, the desired In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  The court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I).
Applicant also argues that the symptoms of depression are distinguishable from the symptoms of antidepressant discontinuation syndrome.  The Examiner respectfully disagrees since Haddad teaches antidepressant discontinuation syndrome, wherein antidepressant discontinuation symptoms occur with selective serotonin reuptake inhibitors (SSRI) and monoamine oxidase inhibitors (MAOI) (see abstract; pg. 184, left column, first paragraph).  Haddad teaches that some symptoms are identical such as low mood, anxiety, insomnia, and fatigue (pg. 193, right column, first paragraph).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haddad (Antidepressent Discontinuation Syndromes, 2001, Drug Safety, 24(3), pp. 183-197) and Kane (US 10,052,339) as applied to claims 1, 2, 4, 6-10, and 12-17 above and further in view of Peter (Newer Antidepressants and the Discontinuation Syndrome, 1997, J. Clin. Psychiatry, 58(7), pp. 17-22).

Haddad and Kane do not teach a method of treating symptoms associated with antidepressant discontinuation wherein the antidepressant is a selective norepinephrine reuptake inhibitor (SNRI).
Peter is drawn towards antidepressant discontinuation symptoms that occur with serotonin norepinephrine reuptake inhibitors (pg. 17, left column, first paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat symptoms associated with antidepressant discontinuation wherein the antidepressant is a SNRI, as suggested by Peter, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since antidepressant discontinuation is associated with SNRI use as taught by Peter, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Haddad (Antidepressent Discontinuation Syndromes, 2001, Drug Safety, 24(3), pp. 183-197) and Kane (US 10,052,339) as applied to claims 1, 2, 4, 6-10, and 12-17 above and further in view of Guy (US 8,673,368).
The teachings of Haddad and Kane are presented above.
Haddad and Kane do not teach a method of treating symptoms associated with antidepressant discontinuation wherein the composition is in the form of a titratable dosage form.
Guy is drawn towards the use of cannabinoid-containing plant extracts in the prevention or treatment of neural degeneration (see abstract).  Guy teaches such extracts packaged in a titratable dosage form (col. 4, lines 22-26).

One of ordinary skill in the art would have been motivated to do so since titration is beneficial to the patient as they are able to increase the dose incrementally until the drug is efficacious as taught by Guy, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Conclusion
Claims 1-17 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW P LEE/Examiner, Art Unit 1628   

/SAVITHA M RAO/Primary Examiner, Art Unit 1629